10F-3 Report CGCM Core Fixed Income Investments 10/1/2006 through 12/31/2006 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 993 HCA V5 (WAMCo) 11/9/2006 Bank of America 250,000.00 100.00 0.004% 0.006% 994 HCA Y5 (WAMCo) 11/9/2006 Bank of America 120,000.00 100.00 2.105% 3.509% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 993 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 105,000.00 5,700,000,000.00 355,000.00 994 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 80,000.00 5,700,000.00 200,000.00 10F-3 Report CGCM Core Fixed Income Investments-Western Assets 1/1/2007 through 3/31/2007 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1031 Level 3 Financing Inc (WAMCo) 2/9/2007 Merrill Lynch 95,000.00 100.00 0.019% 0.019% 1055 Citizens Communications Co (WAMCo) 3/19/2007 Credit Suisse 25,000.00 100.00 0.003% 0.007% 1082 Lehman Brothers (WAMCo) 1/9/2007 Lehman Brothers 350,000.00 100.00 0.023% 0.023% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1031 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 500,000,000.00 95,000.00 1055 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 30,000.00 750,000,000.00 55,000.00 1082 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,500,000,000.00 350,000.00 10F-3 Report CGCM Core Fixed Income Investments-Western Assets 4/1/2007 through 6/30/2007 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1118 Dynegy Holdings Inc (WAMCo) 5/17/2007 JPMorgan 150,000 100.00 0.014% 0.040% 1176 Edison Mission Energy (WAMCo) 5/1/2007 Credit Suisse First Boston 270,000 100.00 0.010% 0.017% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1118 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 290,000.00 1,100,000,000.00 440,000.00 1176 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 200,000.00 2,700,000,000.00 470,000.00
